           Case 21-11750-mdc                         Doc 62          Filed 07/02/21 Entered 07/02/21 11:20:30                   Desc Main
                                                                     Document     Page 1 of 2
 Fill in this information to identify the case:

 Debtor name         Midnight Madness Distilling LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         21-11750
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Anthony                           3014 Franklin Blvd                                PNC Bank NA                        D   2.9
             Lorubbio                          Upper Unit                                                                           E/F
                                               Cleveland, OH 44113
                                                                                                                                    G




    2.2      Anthony                           3014 Franklin Blvd                                PNC Equipment                      D   2.12
             Lorubbio                          Upper Unit                                        Finance                            E/F
                                               Cleveland, OH 44113
                                                                                                                                    G




    2.3      Casey Parzych                     PO Box 173                                        PNC Bank NA                        D   2.9
                                               Trumbauersville, PA 18970                                                            E/F
                                                                                                                                    G




    2.4      Casey Parzych                     PO Box 173                                        Ally                               D   2.1
                                               Trumbauersville, PA 18970                                                            E/F
                                                                                                                                    G




    2.5      Casey Parzych                     PO Box 173                                        Honda Finance                      D   2.5
                                               Trumbauersville, PA 18970                                                            E/F
                                                                                                                                    G



Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 62          Filed 07/02/21 Entered 07/02/21 11:20:30                   Desc Main
                                                                     Document     Page 2 of 2
 Debtor       Midnight Madness Distilling LLC                                               Case number (if known)   21-11750


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Casey Parzych                     PO Box 173                                        Isuzu Finance of                 D   2.6
                                               Trumbauersville, PA 18970                         America                          E/F
                                                                                                                                  G




    2.7      Casey Parzych                     PO Box 173                                        PACCAR Financial                 D   2.7
                                               Trumbauersville, PA 18970                                                          E/F
                                                                                                                                  G




    2.8      Casey Parzych                     PO Box 173                                        PNC Equipment                    D   2.12
                                               Trumbauersville, PA 18970                         Finance                          E/F
                                                                                                                                  G




    2.9      Casey Parzych                     PO Box 173                                        Toyota Industries                D   2.14
                                               Trumbauersville, PA 18970                         Commercial Finance               E/F
                                                                                                                                  G




Official Form 206H                                                           Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
